Citation Nr: 0916185	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether an overpayment of educational assistance benefits, in 
the calculated amount of $8,650.47, is valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. D. W., Director of Colorado State 
Approving Agency for Veterans' Education and Training


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Naval Reserves from April 1991 
to February 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  As 
support for his claim, the Veteran testified at a hearing 
at the RO in Denver, Colorado, in September 2007.  The 
undersigned Veterans Law Judge (VLJ) of the Board presided, 
also commonly referred to as a Travel Board hearing.  During 
the hearing the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2008).  


FINDINGS OF FACT

1.  The Veteran received apprenticeship education benefits 
from January 2001 through September 2004 on the premise he 
was receiving training at the Rocky Mountain Chapter of the 
Independent Electrical Contractors (IEC) in Denver, Colorado, 
a VA approved training facility.  

2.  In actuality, his training at IEC had ended in June 2002 
when IEC went out of business, so in July 2002 he started 
receiving this training, instead, at E-Light Electrical 
Services, Inc.

3.  Later, in October 2005, as part of an audit, the RO 
received a compliance survey disclosing the Veteran had not 
been an apprentice at IEC since July 2002.  Consequently, in 
April 2006 the RO processed an amended award retroactively 
terminating his compensation as of April 30, 2002, resulting 
in an overpayment of $8,650.47.

4.  The Veteran already has repaid a portion of this 
overpayment.




5.  The Veteran's October 2002 enrollment certification, for 
the apprenticeship training he had received from July through 
September 2002, was submitted with a detailed apprenticeship 
report and logs for the other company he had begun receiving 
the apprenticeship training from, E-Light Electrical 
Services, Inc.

6.  Like IEC, E-Light Electrical Services, Inc., is a VA 
approved training facility.  E-Light received this 
certification in November 2004, so not until after the 
Veteran had completed his apprenticeship training there.

7.  But mostly due to VA's administrative error, the RO 
continued to provide him apprenticeship benefits after July 
2002 on the premise his training was occurring at IEC, rather 
than at E-Light.  


CONCLUSION OF LAW

Primarily because of VA's administrative error, the 
overpayment of educational assistance benefits since July 1, 
2002, is invalid.  38 U.S.C.A. §§ 3014, 3015, 3685 (West 
2002); 38 C.F.R. §§ 21.7020, 21.7130, 21.7136, 21.7137, 
21.7139, 21.7140, 21.7144, 21.7152 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But these 
notice and duty to assist provisions of the VCAA are only 
relevant to Chapter 51 of Title 38 of the United States Code; 
they do not apply in cases, as here, regarding educational 
benefits governed by Chapter 30 or waiver claims governed by 
Chapter 53.  See Reyes v. Nicholson, 21 Vet. App. 370 (2007), 
citing Barger v. Principi, 16 Vet. App. 132 (2002)).; and see 
38 U.S.C.A. § 5302 (West 2002 & Supp. 2007).

II.  Analysis-Whether the Overpayment Of Educational 
Assistance Benefits in the Calculated Amount of $8,650.47 is 
Valid

VA will pay basic educational assistance to entitled 
individuals pursuing an approved program of education, to 
help meet expenses of the individual's subsistence, tuition, 
fees, supplies, books, equipment, and other educational 
costs.  38 U.S.C.A. § 3014.  An eligible Veteran is entitled 
to a monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  38 C.F.R. § 21.7070.  The amount of the 
monthly assistance benefit is based, in part, on whether the 
claimant is enrolled on a full-time or part- time basis.  38 
U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 21.7136, 21.7137, 
21.7139.  The educational institution must certify the 
Veteran's enrollment before he may receive educational 
assistance.  38 C.F.R. §§ 21.7140, 21.7152.



Further, pursuant to 38 C.F.R. §§ 21.7154, pursuit and 
absences:  

Except as provided in this section, an individual must submit 
a verification to VA each month of his or her enrollment 
during the period for which the individual is to be paid.  
This verification shall be in a form prescribed by the VA:
(a) Exceptions to the monthly verification requirement.  An 
individual does not have to submit a monthly verification as 
described in the introductory text of this section when the 
individual:  (1) Is enrolled in a correspondence course; 
(2) Has received a lump-sum payment for the training 
completed during a month; (3) Has received an advance payment 
for the training completed during a month; or (4) Has 
received an accelerated payment for the enrollment period;

(b) Items to be reported on all monthly verifications:  
(1) The monthly verification for all Veterans and 
servicemembers will include a report on the following items 
when applicable:  (i) Continued enrollment in and actual 
pursuit of the course; (ii) The individual's unsatisfactory 
conduct, progress, or attendance; (iii) The date of 
interruption or termination of training; (iv) Changes in the 
number of credit hours or in the number of clock hours of 
attendance other than those described in Sec. 21.7156(a); (v) 
Nonpunitive grades; and (vi) Any other changes or 
modifications in the course as certified at enrollment.
(2) The verification of enrollment must--
(i) Contain the information required for release of payment; 
(ii) If required or permitted by the VA to be submitted on 
paper, be signed by the Veteran or servicemember on or after 
the final date of the reporting period, or if permitted by 
the VA to be submitted by telephone in a manner designated by 
the VA, be submitted in the form and manner prescribed by the 
VA on or after the final date of the reporting period; and 
(iii) If submitted on paper, clearly show the date on which 
it was signed;

(c) Additional requirements for apprenticeships and other on-
job training programs:  (1) When a Veteran is pursuing an 
apprenticeship or other on-job training he or she must 
certify training monthly by reporting the number of hours 
worked.  
(2) The information provided by the Veteran must be verified 
by the training establishment.

VA will not pay benefits to a Veteran for pursuit of a course 
from which he withdraws, except under certain circumstances.  
38 C.F.R. § 21.7139(a).  Reduction in monthly benefits will 
not be made in the case of withdrawal if there are mitigating 
circumstances of which the Veteran provides adequate and 
timely proof.  38 C.F.R. § 21.7139(a)(2).  

Mitigating circumstances under 38 C.F.R. § 21.7020 means 
circumstances beyond the Veteran's or servicemember's control 
which prevent him or her from continuously pursuing a program 
of education, which includes:  (a) an illness of the Veteran 
or servicemember; (b) an illness or death in the Veteran's or 
servicemember's family; (c) An unavoidable change in the 
Veteran's conditions of employment; (d) an unavoidable 
geographical transfer resulting from the Veteran's 
employment; (e) immediate family or financial obligations 
beyond the control of the Veteran which require him or her to 
suspend pursuit of the program of education to obtain 
employment; (f) discontinuance of the course by the 
educational institution; (g) unanticipated active duty for 
training, (h) unanticipated difficulties in caring for the 
Veteran's or eligible person's child or children.

Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a Veteran, the amount of 
such overpayment shall constitute a liability of such Veteran 
to the United States and may be recovered in the same manner 
as any debt.  38 U.S.C.A. § 3685(a) and (c); 38 C.F.R. § 
21.7144.

VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  



The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship (whether 
collection would deprive the debtor of basic necessities), 
(4) defeat of the purpose for which the benefits were 
intended, (5) the unjust enrichment of the appellant, and (6) 
whether the appellant changed positions to his or her 
detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

The law, however, precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any 
one of the following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.962(b).  Consequently, before 
determining whether equity and good conscience affords the 
appellant the right to a waiver, it first must be determined 
whether there was fraud, misrepresentation, or bad faith on 
his part in the creation of the debt.

Also before deciding whether a waiver is warranted, it must 
be determined whether the Veteran is contesting the 
lawfulness of the debt; that is to say, there must be some 
initial consideration of whether the debt is valid.  Schaper 
v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  See, too, 
VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran 
challenges the validity of the debt and seeks waiver of the 
debt, the RO must first fully review the debt's validity and, 
if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  38 
C.F.R. § 1.911(c)(1) (2008).  Resolution of the creation 
issue should precede consideration of the waiver issue.



Here, there is no indication or even suggestion the Veteran 
committed fraud, misrepresented, or acted in bad faith in the 
creation of the debt in question.  But based on his hearing 
testimony, he is apparently questioning the validity of the 
debt inasmuch as he believes he timely notified VA and, in 
particular, the RO in St. Louis, of the change in his 
training facility from IEC to E-Light.  He maintains that, 
had the RO then more urgently responded to this change, the 
overpayment and debt would have never resulted.  He and his 
representative argue that, once the RO received notification 
of the change in his training facility, it was incumbent on 
the RO, not him, to ensure proper payment.

The initial point worth noting in response to this argument, 
however, is that E-Light did not receive its certification to 
become a VA authorized training facility until November 2004, 
so not until after the Veteran already had completed his 
training there.  Hence, even assuming for the sake of 
argument that the RO did receive timely notification of the 
change in his training from at IEC to E-Light, the RO still 
would not have been able to compensate him for his training 
at E-Light prior to when that facility received its official 
certification as an authorized training facility, which, as 
even the Veteran and his representative readily acknowledge, 
did not happen until his training already had been completed.  
Thus, he in effect received at least some of his training at 
E-Light during a time when it was not authorized to provide 
this training - although, according to Mr. D. W., Director 
of the Colorado State Approving Agency for Veterans' 
Education and Training, who provided supporting testimony 
during the Veteran's hearing, E-Light since has received this 
certification approval as of November 2004, with it made 
retroactive to one year earlier, so November 2003.  This, in 
turn, mitigates against the Veteran receiving training at E-
Light, in lieu of at IEC, because, like IEC, E-Light has 
received the required authorization to provide this training.

Resolution of this appeal, therefore, turns more so on 
whether the Veteran timely notified VA of this change in 
training, as he is alleging, and if he did, VA's response - 
including in terms of whether, despite this notification, 
VA continued to approve payment to a facility that for all 
intents and purposes no longer existed (having gone out of 
business).

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor failure 
to act must have contributed to payment pursuant to the 
erroneous award. 38 U.S.C.A. § 5112(b); 38 C.F.R. § 
3.500(b)(1).

Records show the RO received a VA Form 22-1999 claiming 
apprenticeship education benefits, thereafter granted from 
January 2001, as well as periodic Enrollment Certifications 
for November 2001 through September 2004, all presumably 
certifying enrollment in an apprenticeship at the Rocky 
Mountain Chapter of IEC in Denver, Colorado.  The RO 
processed the Veteran's award and issued his educational 
assistance benefit based on this information.

Importantly, though, the RO received an October 2005 
compliance survey from the certified training institution, 
IEC.  This audit indicated the Veteran's apprenticeship with 
IEC had ended in April 2002 or thereabouts.  This training 
facility failed to confirm any training records for the 
Veteran from at least May 2002.  The Veteran, as he testified 
during his hearing, had transferred his training to another 
facility, 
E-Light, but without first filing a new claim for 
apprenticeship benefits (VA Form 22-1999).  And, as already 
explained, E-Light was not approved as a VA training facility 
at the time, although it later became approved retroactively 
effectively as of November 2003, but still, a new claim for 
apprenticeship benefits was never filed.  So the Veteran 
continued to receive apprenticeship benefits during May 2002 
through July 2004, even though not an apprentice at his VA-
approved training facility, IEC, during that period.

The RO processed an amended award based on the new enrollment 
information, terminating the Veteran's education award, 
retroactively effective April 30, 2002.  This amended award 
resulted in an overpayment of basic educational assistance in 
the amount of $8,650.47. 



The Veteran asserts that he timely notified VA of the change 
of apprenticeship in July 2002.  And although the claims file 
does indeed contain a letter of notice to VA, dated in July 
2002 from the Veteran, the RO did not actually receive it 
until much later, in May 2006.  So, on its face, this does 
not constitute timely notice of this change in training.

The claims file does not contain evidence of any 
communications from the Veteran, prior to the above letter 
received in May 2006, clearly showing his intention to 
transfer from one apprenticeship locale to another.  Rather, 
even though his IEC training had ceased in April 2002 (and 
certainly by June 2002), he subsequently continued to sign 
and submit apprenticeship certification forms with the same 
facility code as IEC.  But, again, there is no indication 
this was intentional, rather than a mere oversight, such as 
to permit a finding of fraud, misrepresentation, or bad 
faith.  Instead, it appears that he was merely confused as to 
the statutory and regulatory requirements for continuing his 
VA education benefits.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b).  He was clearly attempting to finish his 
apprenticeship program as evidenced by his employment at E 
Light since at least July 2002 through July 2004, and 
possibly since May 2002.  And he appears to have been totally 
unaware that his apprenticeship at E Light was ineligible for 
VA education benefits under Chapter 30 until effectively 
November 2003.

The Board also finds that a portion of the overpayment to the 
Veteran was largely the result of VA's administrative error.  
38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  The Board cannot help but notice that his 
October 2002 enrollment certification, for training from July 
through September 2002, was submitted with a detailed 
apprenticeship report and logs for those months.  And these 
reports were clearly denoted for E-Light.  This provided 
sufficient indication to the RO that he was no longer 
enrolled at his initial site of apprenticeship training, or 
that, at the least, further investigation of his 
apprenticeship status and its whereabouts was warranted.  
Instead, however, the RO continued to provide payments for 
the next two years to a facility that was no longer providing 
the contracted training.

Certainly then, the Veteran should not be held responsible 
for the resulting overpayment of educational benefits since 
July 2002, as the RO should have been aware of the change in 
apprenticeship facilities from the documentation submitted.  
So the overpayment of educational assistance benefits since 
July 1, 2002, is invalid.  The Veteran is not responsible for 
the overpayment of his education training benefits since that 
date.


ORDER

The overpayment of educational assistance benefits since July 
1, 2002, is invalid.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


